                 Case:
                 Case 3:18-cv-00213-RS
                       18-16988, 10/15/2018,
                                         Document
                                             ID: 11046723,
                                                    64 Filed
                                                           DktEntry:
                                                             10/24/182-2,Page
                                                                          Page1 1ofof3 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            October 15, 2018


       No.:                       18-16988
       D.C. No.:                  3:18-cv-00213-RS
                                  Sumatra Kendrick v. Conduent State and Local Solut, et
       Short Title:
                                  al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Payment of the $505 docketing and filing fees is past due. Failure to correct this
       deficiency within 14 days will result in the dismissal of this case for failure to
       prosecute. See 9th Cir. R. 42-1. The fee is payable to the District Court.
        Case:
        Case 3:18-cv-00213-RS
              18-16988, 10/15/2018,
                                Document
                                    ID: 11046723,
                                           64 Filed
                                                  DktEntry:
                                                    10/24/182-2,Page
                                                                 Page2 2ofof3 3




                  UNITED STATES COURT OF APPEALS
                                                                      FILED
                          FOR THE NINTH CIRCUIT
                                                                      OCT 15 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 SUMATRA KENDRICK, an individual,              No. 18-16988

              Plaintiff - Appellee,
                                               D.C. No. 3:18-cv-00213-RS
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 CONDUENT STATE AND LOCAL
 SOLUTIONS, INC., FKA Xerox State              TIME SCHEDULE ORDER
 and Local Solutions, Inc.,

              Defendant - Appellant,

 and

 BAY AREA TOLL AUTHORITY, a
 California public corporation; GOLDEN
 GATE BRIDGE, HIGHWAY AND
 TRANSPORTATION DISTRICT, a
 California public corporation,

              Defendants.



The parties shall meet the following time schedule.

Thu., October 25, 2018        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Thu., October 25, 2018        Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
        Case:
        Case 3:18-cv-00213-RS
              18-16988, 10/15/2018,
                                Document
                                    ID: 11046723,
                                           64 Filed
                                                  DktEntry:
                                                    10/24/182-2,Page
                                                                 Page3 3ofof3 3
No Reply briefs will be accepted.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Ruben Talavera
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
